Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2001/172600 to Matsunaga et al.
As to claim 17, Matsunaga discloses a two-part adhesive for dry laminate (solventless) comprising an isocyanate terminated prepolymer first component and a second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036). Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).  Matsunaga discloses preparing a two-component dry laminating structure by applying the adhesive to a first substrate followed by the addition of a second substrate (0040, 0057).
As to claim 18, Matsunaga discloses an equivalent ratio (NCO / OH) of isocyanate component to polyol component is (1.0 to 8 / 1) from the viewpoint of obtaining sufficient boiling water resistance and adhesiveness to plastic film (0037).
As to claim 19, Matsunaga discloses substrates that include plastic films, metal plates, building material decoration, unit bath interiors, etc. (0040).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP- 2001/172600 to Matsunaga et al. in view of WO-2015/168670to Vietti et al. (Cited on IDS).
As to claims 1, 8, and 16, Matsunaga discloses a two-part adhesive for dry laminate (solventless) comprising an isocyanate terminated prepolymer first component and a second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036). Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).  In particular, the polyol component used in the examples comprises a mixture of a polyether polyol (propylene oxide adduct of sorbitol) and polyurethane polyol B-2 or B-3.  Matsunaga further discloses the addition of other types of polyether polyols may be added in amounts up to 50% by weight of the polyol mixture from the viewpoint of pigment dispersion stability and vividness (0036)
Matsunaga does not expressly prefer the use of phosphate ester adhesion promotoer polyol component.
Vietti discloses laminating adhesive comprising phosphate-functional polyols comprising the reaction product of tri-functional propylene glycol, polyphosphoric acid, and polyisocyanate (instant claim 8) (0034-0037).
Accordingly, the position is taken that it would been obvious to a person of ordinary skill in the art to add the adhesion promoter taught in Vietti to the adhesive of Matsunaga to prevent delamination of the adhesive, i.e. improve adhesion (See Results in Vietti).
With regards to the phosphoric acid content of the adhesion promoter, the adhesion promoters are prepared by reacting 55.1 grams of Voranol CP-450 and 1.5 grams of polyphosphoric acid under nitrogen at room temperature, followed by heating to 100°C and introducing 18.4 grams of lsonate 125M into the reactor. The reaction temperature increases to 80°C and the reaction temperature was controlled at 78°C for 2 hours. Vietta discloses adhesion promoters are prepared by reacting 150 grams of Voranol CP-450 and 4.0 grams of polyphosphoric acid under nitrogen at room temperature, followed by heating to 100°C and introducing 50 grams of Isonate 125M into the reactor. The reaction temperature increases to 85°C and the reaction temperature was controlled at 65°C for 1 hour. This process is substantially identical to the process of the instant application. Because Vietta teaches a substantially identical process (same reactions occuring under identical conditions) using identical amounts of analogous components as required by the instantly claimed invention, the claimed weight % of phosphoric acid would be formed in the adhesion promoter of Vietta. The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPO at 433. See alse Titanium Metals Corp. v. Banner, 77& F 2d 775, 227 USPO 773 (Fed. Cir. 1985}.
As to claim 3, Matsunaga teaches MDI as a suitable polyisocyanate to prepare the urethane polyol.
As to claim 4, Matsunaga discloses urethane polyol component (B3) is prepared from a stoichiometric excess of polyol selected from polyether polyols or polyester polyols and polyisocyanate (0036).
As to claims 5-7, second component that comprises polyol component (B1), (B2), and (B3), wherein component (B1) is a polyfunctional polyol selected from polyether polyols (propylene oxide adducts of polyhydric alcohols (0017), component (B2) is a polyurethane polyol that contains phosphate ester groups (0028) and component (B3) is a polyurethane polyol used in amounts that range from 1 to 50% by weight (0036). Matsunaga teaches a weight ratio of B1:B2 is (1 to 70) : (99 to 30) (0035).
It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use the polyurethane polyol within the claimed amounts to aid in pigment dispersion stability and vividness (0036).
As to claims 11-12, the bio-based polyol component is optional.
As to claims 13-15, Matsunaga discloses an equivalent ratio (NCO / OH) of isocyanate component to polyol component is (1.0 to 8 / 1) from a viewpoint of obtaining sufficient boiling water resistance and adhesiveness to plastic film (0037).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Vietti is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the claimed invention and the primary reference teach solventless adhesives. Vietta also teaches that the adhesive composition can be solventless (“solvent-free embodiments 0046). It is noted that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2121(II)). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (MPEP 2123 (II)). Accordingly, based on the combination of references the use of phosphate polyols can be used in a solvent-free embodiment.
Applicant argued that the addition of the phosphoric acid component of Vietti makes Matsunaga unsatisfactory for its intended purpose. Component (B1) of Matsunaga is allowed by the current claims because the claims are not limited to only those components recited because of the comprising language. While it is noted that component (B1) is essential the primary reference and therefore should not be replaced by a phosphate adhesive promoter of Vietti. The claims are open to other components including component (B1) and therefore a suitable substitution would include the phosphate adhesion promoter of Vietti as well as component (B1) of Matsunaga.
Vietti was brought in to show that including the phosphate adhesion promoter polyols to the curable polyurethane of Matsunaga prevents delaminated of the adhesive. It is not seen that the presence of the argued component B1 of Matsunaga detracts from the relied upon teaching that the phosphate adhesion promoter of Vietta improves adhesive strength.
Applicant argued that the addition would drastically increase the amount of phosphorus in the polyol component. This is not found persuasive because component B1 of Matsunaga in a preferred embodiment does not comprise a phosphorus component (see polyol mixture 1). Also, the amount of adhesion promoter can be adjusted based on the desired phosphorus content of the adhesive composition. The amounts are taught in Vietta and it would have been obvious to decrease the content of phosphate polyol including those within the claimed amounts with a reasonable expectation of success that the small addition would improve adhesion and not adversely affect the basic and novel characteristics of the adhesive composition of Matsunaga.
Lastly, applicants have argued that their unexpected results in the curing time, PAA decay, improved bond strength, heat seal strength, and ink smearing resistance of the adhesive composition rebut the prima facie case of obviousness. In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons. The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued properties are necessarily possessed by the claimed composition. The claims are open to any amount of each component and any type of polyether polyol, hydroxy-terminated polyurethane resin, and isocyanate terminated prepolymer. Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of isocyanate-terminated prepolymer, polyether polyol, and phosphate polyol. Table 1 is clearly not reasonably commensurate in given that applicants’ have demonstrated improved properties for precisely two types of isocyanate terminated prepolymers and only difunctional polyether polyols with low molecular weights and in one specific amount. Further, the oil polyol is an optional component in the claims, but is used in the examples. It cannot be determined from the specification if the oil polyol contributes to the unexpected properties commensurate in scope with the claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763